DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of species I of which “the oxygen barrier is ethylene vinyl alcohol” in the reply filed on 12/28/2020 is acknowledged. Claims 1-4, 6-13 and 15-20 read upon the elected species.  Claims 5 and 14 are withdrawn from further consideration. 
Claims 1-4, 6-13 and 15-20 are being examined on the merits in the present action.  
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-4, 6-13 and 15-20 are rejected under 35 U.S.C. 112(a), first paragraph, because the specification, while being enabling for a multilayer film comprising a layer of a blend of polyolefin homopolymer or copolymer and the polyether copolymer, and further comprising a layer of an oxygen barrier material (as such described in the instant specification, para [0012], [0078]-[0081], and Examples 1-3), a polyolefin homopolymer or copolymer, a polyether copolymer, and an oxygen barrier material, for example, such as a film/multilayer film of which the three respective resin materials may be present as blend in one layer of the film, or may be present as an individual material in separate layers of the multilayer film.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. 
Claims 1-4, 6-13 and 15-20 are rejected under 35 U.S.C. 112(b), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor regards as the invention.
Regarding claim 1, instant claim 1 is directed to a film, which is understand as intended to be a multilayer film as defined in dependent claims 10-11, i.e., having inner and outer layers.  Claim 1 recites a film comprising a polyolefin homopolymer or copolymer, a polyether copolymer, and an oxygen barrier material.  However, it is not clear if the three respective resin materials are required to be present as a blend in one layer of the multilayer film, or they are required to be present as an individual material in separate layers of the multilayer film, or otherwise.  Also, it is not clear how many layers total are in the claimed film, and it is not clear what the layer order is. 
For purpose of examination, the examiner considers any film – single layer or multiple layers - of prior art that comprising a polyolefin homopolymer or copolymer, a polyether copolymer, and an oxygen barrier material, either as a blend, or as a separate material in separate layers of the multilayer film,  as meeting the claimed limitations. 
Claims 2-4, 6-13 and 15-20 are rejected due to their dependency of claim 1. 
Appropriate clarification and correction are required.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4 and 6- 12 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Gkinosatis (US 2008/0274314; “Gkinosatis ‘314”). 
Regarding claim 1, 4, 6-9 and 12, Gkinosatis ‘314 teaches a plastic film ([0051], [0061], the film is suitable for making bag or pouch for packaging food, and considered as meeting the claimed limitation of being tubular film for claim 12) comprising: 
 - a polyolefin homopolymer or copolymer (of which the suitable materials include ethylene alpha olefin copolymer, para [0042], [0056], which is the same polyolefin copolymer as that of the instant application, see instant claims 6-7), 
- a polyether copolymer (para [0049] [0052], block copolymer/polyester ether, see instant claims 8-9
 - an oxygen barrier material (that is of EVOH, para [0051] [0054], which is the same oxygen barrier material as that of the instant application, see instant claim 4). 
The multilayer plastic film of Gkinosatis ‘314 meets all the claimed limitations of instantly claimed plastic film.  
Regarding claims 10-11, in the plastic film of Gkinosatis ‘314, the layer of polyether copolymers (para [0052], [0049], i.e., polyester ether elastomer) is the outer/inner layer of the film (para [0052]), and meeting the claimed limitations. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-3, 13 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Gkinosatis ‘314 as applied to claim 1 above.
The limitations of claim 1 are taught by Gkinosatis ‘314 as discussed above. 
Regarding claims 2-3, Gkinosatis ‘314 does not specifically teach the thickness of its film. 
Absent a showing of criticality with respect to thickness (a result effective variable), it would have been obvious to a person of ordinary skill in the art to adjust the thickness through routine experimentation in order to achieve the desired properties (strength, etc.) of the film produced, which would have arrived at a workable thickness that falls within the broad ranges as instantly claimed. It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). MPEP 2144. 
Regarding claim 13, Gkinosatis ‘314 teaches the suitable oxygen barrier material includes EVOH (para [0051] [0054]). 
Regarding claims 15-16, Gkinosatis ‘314 teaches suitable polyolefin homopolymer or copolymer includes ethylene alpha olefin copolymer (para [0042], [0056]). 
Regarding claim 17, Gkinosatis ‘314 teaches suitable polyether copolymer includes polyether-polyolefin block copolymer (para [0028], [0038]-[0040]). 
Regarding claims 18-19,
Regarding claim 20, Gkinosatis ‘314 teaches its film is suitable for making bag or pouch for packaging food (para [0051], [0061]), and considered as meeting the claimed limitation of being tubular film. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAN LAN whose telephone number is (571)270-3687.  The examiner can normally be reached on Monday - Friday 7AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 5712728935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/YAN LAN/Primary Examiner, Art Unit 1782